DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,431,604 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s response filed 09/08/2021 has been fully considered. The amendments to claim 1 to incorporate allowable subject matter and to rewrite allowable claim 16 in independent form overcome the prior art rejections.  The amendments to claims 5 and 20 overcome the rejections under 35 U.S.C. 112. The terminal disclaimer overcomes the nonstatutory double patenting rejections. Accordingly, the rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5, and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the edge portion includes a rounded corner and the data voltage transmission line extends along a rounded 
The closest prior art of record is WO 2017/127563 which discloses a display device including a second display portion extended from a first display portion, see Figure 31 for example.
 However, the instant application differs from the prior art in that the instant application includes a second display portion extended from a first display portion with an edge portion in between that includes a rounded corner and the data voltage transmission line extends along a rounded edge of the rounded corner at the edge portion.  This structures are not taught or rendered obvious by the prior art of record.  The instant application states that the beneficial effect of the claimed invention is a display having a rounded corner and signal lines that do not result in a reduced light emission area, bottom of page 1 of the specification.
In reference to claim 16, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding a shield layer disposed between the transistor and the data voltage transmission line wherein the shield layer is connected to the driving voltage line; in combination with the other recited limitations.  Claims 17-19 depend on claim 16.
The closest prior art of record is Cho et al. (US 2015/0270323) which discloses a shield layer 135 in Figure 2.
 However, the instant application differs from the prior art in that the instant application includes the shield layer in combination with the claimed lines.  These structures are not taught or rendered obvious by the prior art of record.  The instant application states that the beneficial .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BRYAN R JUNGE/Primary Examiner, Art Unit 2897